6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION



Status of Claims

Claims 1-5,7-15and 17-19 are allowed.
Claims 6, 16 and 20 are canceled 


Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method comprising: obtaining an aggregated image of a geographical area that has been generated by a pipeline as an overhead view , wherein the aggregated image is generated from aggregating pixel values from source images of the geographical area including a plurality of regions; generating, from the aggregated image, one or more reprojection images of one or more of the regions; calculating a difference between the source images of the geographical area and the one or more reprojection images; and determining, according to the difference, one or more error corrections to be applied to the pipeline for generating overhead view images, including: performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.


Regarding Claim 15,
 A non-transitory computer-readable medium comprising program instructions stored thereon that are executable by at least one processor such that a computing system is capable of: obtaining an aggregated overhead view image of a geographical area that has been generated by a pipeline, the geographical area comprising a plurality of regions, wherein the aggregated overhead view image is generated from aggregating pixel values from a plurality of source images of the geographical area; generating one or more reprojection images of one or more of the regions of the geographic area from the aggregated overhead view image; calculating a difference between the source images of the geographical area and the one or more reprojection images; and determining, according to the difference,  error corrections to be applied to the pipeline for generating overhead view images, including: U.S. Patent Appln. Serial No. 16/836,803Page 6 of 14 Response to the Non-Final Office Action mailed July 20, 2021 Dated: September 9, 2021 performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.

 
Regarding Claim 19,
 A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is capable of: obtaining an aggregated overhead view image of a geographical area that has been generated by a pipeline, the geographical area comprising a plurality of regions, wherein the aggregated overhead view image is generated from aggregating pixel values from a plurality of source images of the geographical area; generating one or more reprojection images of one or more of the regions of the geographic area from the aggregated overhead view image; calculating a difference between the source images and the one or more reprojection images; and determining, according to the difference, one or more error corrections to be applied to the pipeline for generating overhead view images, including: performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.  

Regarding Claim 1:  Claim 1 is   rejected over Perona et al. (USPUB 20170287170) in view of LAWLOR et al. (USPUB 20200372623)teaches A method comprising: obtaining an aggregated image of a geographical area that has been generated by a pipeline as an overhead view , wherein the aggregated image is generated from aggregating pixel values from source images of the geographical area including a plurality of regions; generating, from the aggregated image, one or more reprojection images of one or more of the regions; calculating a difference between the source images of the geographical area and the one or more reprojection images; and determining, according to the difference, one or more error corrections to be applied to the pipeline for generating overhead view images, respectively (detailed rejection of the claim mentioned within Office Action dated 7/20/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 6 within office action dated 7/20/2021 has been incorporated /amended to claim 1 by applicant ) as mentioned within the claim  " including: performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.”

Regarding Claim 15:  Claim 15 is   rejected over Perona et al. (USPUB 20170287170) in view of LAWLOR et al. (USPUB 20200372623)teaches A non-transitory computer-readable medium comprising program instructions stored thereon that are executable by at least one processor such that a computing system is capable of: obtaining an aggregated overhead view image of a geographical area that has been generated by a pipeline, the geographical area comprising a plurality of regions, wherein the aggregated overhead view image is generated from aggregating pixel values from a plurality of source images of the geographical area; generating one or more reprojection images of one or more of the regions of the geographic area from the aggregated overhead view image; calculating a difference between the source images of the geographical area and the one or more reprojection images; and determining, according to the difference,  error corrections to be applied to the pipeline for generating overhead view images, respectively (detailed rejection of the claim mentioned within Office Action dated 7/20/2021) within claim 15,  but does not teach the limitations  ( previously  objected allowable limitation of claim 16 within office action dated 7/20/2021 has been incorporated /amended to claim 15 by applicant ) as mentioned within the claim  " including: performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.”

Regarding Claim 19:  Claim 19 is   rejected over Perona et al. (USPUB 20170287170) in view of LAWLOR et al. (USPUB 20200372623)teaches A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is capable of: obtaining an aggregated overhead view image of a geographical area that has been generated by a pipeline, the geographical area comprising a plurality of regions, wherein the aggregated overhead view image is generated from aggregating pixel values from a plurality of source images of the geographical area; generating one or more reprojection images of one or more of the regions of the geographic area from the aggregated overhead view image; calculating a difference between the source images and the one or more reprojection images; and determining, according to the difference, one or more error corrections to be applied to the pipeline for generating overhead view images,  respectively (detailed rejection of the claim mentioned within Office Action dated 7/20/2021) within claim 19,  but does not teach the limitations  ( previously  objected allowable limitation of claim 20 within office action dated 7/20/2021 has been incorporated /amended to claim 19 by applicant ) as mentioned within the claim  " including: performing an iterative optimization process to identify correction parameters that minimize a reprojection error when utilized by the pipeline; identifying a parameter difference between original parameters used by the pipeline and the correction parameters; and using the parameter difference to derive the error corrections.”


Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637